DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–8 is/are pending.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0075923 A1.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 February 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the view numbers are preceded by "Figure." View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See 37 CFR 1.84 (u)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: III (e.g., Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SECONDARY BATTERY INCLUDING TERMINAL HAVING FIRST REGION FORMED OF MATERIAL WITH DIFFERENT IONIZATION TENDENCY THAN MATERIAL OF SECOND REGION OF TERMINAL.

The disclosure is objected to because of the following informalities:
The following reference character(s) are not mentioned in the description: III (e.g., Fig. 2).
Reference character 30 is referred to as a positive electrode in paragraph [0039]. Reference character 30 is used to designate a positive electrode terminal. Reference character 30 should be referred to as a positive electrode terminal in paragraph [0039].
30 is referred to as a positive electrode in paragraph [0042]. Reference character 30 is used to designate a positive electrode terminal. Reference character 30 should be referred to as a positive electrode terminal in paragraph [0042].
Reference character 34 is referred to as an external conductive part in paragraph [0043]. Reference character 34 is used to designate an external conductive member. Reference character 34 should be referred to as an external conductive member in paragraph [0043].
Reference character 30 is referred to as a positive electrode in paragraph [0050]. Reference character 30 is used to designate a positive electrode terminal. Reference character 30 should be referred to as a positive electrode terminal in paragraph [0050].
Reference character 40 is referred to as a negative electrode in paragraph [0050]. Reference character 40 is used to designate a negative electrode terminal. Reference character 40 should be referred to as a negative electrode terminal in paragraph [0050].
Reference character 10 is referred to as a secondary batter in paragraph [0055]. Reference character 10 is used to designate a secondary battery. Reference character 10 should be referred to as a secondary battery in paragraph [0055].
Reference character 94 is referred to as exposed in paragraph [0061]. Reference character 94 is used to designate an exposed part. Reference character 94 should be referred to as an exposed part in paragraph [0061].
Reference character 960 is referred to as a +Z side end face in paragraph [0063]. Reference character 960 is used to designate an upper surface. Reference character 960 should be referred to as an upper surface in paragraph [0063].
20 is referred to as a sealing plane in paragraph [0070]. Reference character 20 is used to designate a sealing plate. Reference character 20 should be referred to as a sealing plate in paragraph [0070].
Reference character 20 is referred to as a sealing plane in paragraph [0072]. Reference character 20 is used to designate a sealing plate. Reference character 20 should be referred to as a sealing plate in paragraph [0072].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner diameter" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outer surface" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the periphery" in lines 15–16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2–4 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–4 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the upper surface" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the part" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the side surface" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the side surface" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the inner diameter" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the outer surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the side surface" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the upper surface side" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is directly dependent from claim 7 and include all the limitations of claim 7. Therefore, claim 8 is also indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al. (US 2015/0086867 A1, hereinafter Oda).
Regarding claim 1, Oda discloses a secondary battery (1, [0068]) comprising:
an exterior package (3) having an opening at one end in a height direction (Z, [0071]);
a sealing plate (2) that seals the opening (Fig. 2, [0069]) and that has a through-hole (2b, [0069]);
an electrode body (40, 50, 6) that is disposed inside the exterior package (3) and that includes a positive electrode (40) and a negative electrode (50, [0070]); and
a terminal (8, 52) that is inserted into the through-hole to be electrically connected to the positive electrode (40) or the negative electrode (50, [0072]),
wherein the terminal (8, 52) has a first region (80) formed of a first material (see Al, [0074]) and a second region (81, 52) formed of a second material ([0072], [0074]) having a different ionization tendency from the first material (see Al, [0074]);
the terminal (8, 52) has a flange (82) having an outer diameter larger than an inner diameter of the through-hole (2b, [0074]);
the flange (82) is disposed so as to face an outer surface (2c) of the sealing plate (2, [0072]);
an insulating member (9b) is disposed between the flange (82) and the outer surface (2a) of the sealing plate (2, [0072]); and
a boundary (82a) between the first region (80) and the second region (81, 52) has an exposed part that is exposed to the outside (Figs. 4–28, [0076]–[0185]), and
the exposed part (Figs. 4–28, [0076]–[0185]) is positioned at an opposite corner on the periphery of the flange (80) to the sealing plate (2).
Regarding claim 2, Oda discloses all claim limitations set forth above and further discloses a secondary battery:
wherein the first material is aluminum or an aluminum alloy (see Al, [0074]), and
the second material is copper or a copper alloy ([0072], [0074]).
Regarding claim 3, Oda discloses all claim limitations set forth above and further discloses a secondary battery:
wherein the corner has a round part having a curved surface protruding outward (Figs. 11–25, [0111]–[0169]), and
the exposed part is positioned at the round part (Figs. 11–25, [0111]–[0169]).
Regarding claim 4, Oda discloses all claim limitations set forth above and further discloses a secondary battery:
wherein the corner has a C-plane part having an inclined surface that is obliquely inclined to the height direction (Figs. 20–22, [0143]–[0152]), and
the exposed part is positioned at the C-plane part (Figs. 20–22, [0143]–[0152]).
Regarding claim 5, Oda discloses all claim limitations set forth above and further discloses a secondary battery:
wherein a upper surface of the flange (82) has a protrusion formed adjacent to a part at which the upper surface of the flange (82) joins a side surface of the flange (82, Figs. 4–28), and
the exposed part is included in the protrusion Figs. 4–28, [0076]–[0185].

Claim(s) 1, 2, and 6–8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2013/0196219 A1).
Regarding claim 1, Kim discloses a secondary battery (101, [0042]) comprising:
an exterior package (26) having an opening at one end in a height direction (Fig. 2, [0042]);
a sealing plate (31) that seals the opening (Fig. 2, [0047]) and that has a through-hole (Fig. 2, [0054]);
an electrode body (10) that is disposed inside the exterior package (26) and that includes a positive electrode (11) and a negative electrode (12, [0042]); and
a terminal (20) that is inserted into the through-hole to be electrically connected to the positive electrode (11) or the negative electrode (12, [0049]),
wherein the terminal (20) has a first region (22) formed of a first material (see aluminum, [0054]) and a second region (24) formed of a second material (see copper, [0054]) having a different ionization tendency from the first material (see aluminum, [0054]);
the terminal (20) has a flange (22) having an outer diameter larger than an inner diameter of the through-hole (Fig. 2, [0054]);
the flange (22) is disposed so as to face an outer surface of the sealing plate (26, [0054]);
an insulating member (61) is disposed between the flange (22) and the outer surface of the sealing plate (26, [0057]); and
a boundary between the first region (22) and the second region (24) has an exposed part that is exposed to the outside (Fig. 4, [0055]), and
the exposed part (Fig. 4, [0055]) is positioned at an opposite corner on the periphery of the flange (22) to the sealing plate (26).
Regarding claim 2, Kim discloses all claim limitations set forth above and further discloses a secondary battery:
wherein the first material is aluminum or an aluminum alloy (see aluminum, [0054]), and
the second material is copper or a copper alloy (see copper, [0054]).
Regarding claim 6, Kim discloses all claim limitations set forth above and further discloses a secondary battery:
wherein the insulating member (61) has a base (61a) disposed along the outer surface of the sealing plate (26) and a protruding insulating part (61b) that protrudes from the base (61a) and that faces the side surface of the flange (22, [0058]).
Regarding claim 7
an exterior package (26) having an opening at one end in a height direction (Fig. 2, [0042]);
a sealing plate (31) that seals the opening (Fig. 2, [0047]) and that has a through-hole (Fig. 2, [0054]);
an electrode body (10) that is disposed inside the exterior package (26) and that includes a positive electrode (11) and a negative electrode (12, [0042]); and
a terminal (20) that is inserted into the through-hole to be electrically connected to the positive electrode (11) or the negative electrode (12, [0049]),
wherein the terminal (20) has a first region (22) formed of a first material (see aluminum, [0054]) and a second region (24) formed of a second material (see copper, [0054]) having a different ionization tendency from the first material (see aluminum, [0054]);
the terminal (20) has a flange (22) having an outer diameter larger than an inner diameter of the through-hole (Fig. 2, [0054]);
the flange (22) is disposed so as to face an outer surface of the sealing plate (26, [0054]);
an insulating member (61) is disposed between the flange (22) and the outer surface of the sealing plate (26, [0057]);
the insulating member (61) has a base (61a) disposed along the outer surface of the sealing plate (26) and a protruding insulating part (61b) that protrudes from the base (61a) and that faces the side surface of the flange (22, [0058]).
a boundary between the first region (22) and the second region (24) has an exposed part that is exposed to the outside (Fig. 4, [0055]), and
the exposed part (Fig. 4, [0055]) is positioned on the side surface of the flange (22); and
the exposed part (Fig. 4, [0055]) is positioned on the upper surface side of the flange (22) relative to an end of the protruding insulating part (61b) that is on the upper surface side of the flange (22).
Regarding claim 8, Kim discloses all claim limitations set forth above and further discloses a secondary battery:
wherein the first material is aluminum or an aluminum alloy (see aluminum, [0054]), and
the second material is copper or a copper alloy (see copper, [0054]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koo (US 2016/0276645 A1) discloses a secondary battery comprising an exterior package (15) having an opening at one end in a height direction (Fig. 2, [0033]); a sealing plate (20) that seals the opening (Fig. 2, [0033]) and that has a through-hole (H1, [0039]); an electrode body (10) that is disposed inside the exterior package (15) and that includes a positive electrode (12) and a negative electrode (11, [0034]); and a terminal (21) that is inserted into the through-hole (H1) to be electrically connected to the positive electrode (12) or the negative electrode (11, [0039]), wherein the terminal (21) has a first region (21c, 21e) formed of a first material (see aluminum, [0056]) and a second region (21a) formed of a second material (see copper, [0056]) having a different ionization tendency from the first material (see aluminum, [0056]); the 
Byun (US 2012/0021278 A1) discloses a secondary battery (100, [0027]) comprising an exterior package (140) having an opening at one end in a height direction (Fig. 2, [0027]); a sealing plate (151) that seals the opening (Fig. 2, [0049]) and that has a through-hole (Fig. 2, [0037]); an electrode body (110) that is disposed inside the exterior package (3) and that includes a positive electrode (111) and a negative electrode (112, [0028]); and a terminal (120) that is inserted into the through-hole to be electrically connected to the positive electrode (111) or the negative electrode (112, [0033]), wherein the terminal (120) has a first region (123) formed of a first material (see aluminum, [0038]) and a second region (122) formed of a second material (see copper, [0037]) having a different ionization tendency from the first material (see aluminum, [0038]); the terminal (120) has a flange (123) having an outer diameter larger than an inner diameter of the through-hole (Fig. 2, [0038]); the flange (123) is disposed so as to face an outer surface of the sealing plate (151, [0038]); an insulating member (155) is disposed between the flange (123) and the outer surface of the sealing plate (151, [0049]); and a boundary (124) between the first region (123) and the second region (122) has an exposed part that is exposed to the outside (Fig. 3a, [0038]), and the exposed part (Fig. 3a, [0038]) is positioned at an opposite corner on the periphery of the flange (123) to the sealing plate (151).

Koo (US 2017/0149044 A1) discloses a secondary battery (100, [0030]) comprising an exterior package (120) having an opening at one end in a height direction (Fig. 2, [0037]); a sealing plate (130) that seals the opening (Fig. 2, [0037]) and that has a through-hole (Fig. 3, [0039]); an electrode body (110) that is disposed inside the exterior package (120) and that includes a positive electrode (111) and a negative electrode (112, [0031]); and a terminal (150) that is inserted into the through-hole to be electrically connected to the positive electrode (111) or the negative electrode (112, [0039]), wherein the terminal (150) has a first region (154) formed of a first material (see aluminum, [0058]) and a second region (151) formed of a second 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725